Case: 21-20394    Document: 00516234294         Page: 1     Date Filed: 03/10/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 10, 2022
                                 No. 21-20394
                                                                  Lyle W. Cayce
                                                                       Clerk
   In re: CJ Holding Company

                                                                            Debtor,

   West Wilmington Oil Field Claimants,

                                                                          Appellee,

                                     versus

   Nabors Corporate Services, Incorporated; Conway
   MacKenzie Management Services, L.L.C., as Unsecured Claims
   Representative; Reorganized Debtors,

                                                                      Appellants.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:20-CV-3014


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Edith Brown Clement, Circuit Judge:
         Sixty-seven creditors of C&J Well Services, Inc. (the Claimants) failed
   to file timely proofs of claim. After an approximately two-year-and-nine-
   month delay, the Claimants filed a motion in the bankruptcy court seeking
Case: 21-20394      Document: 00516234294          Page: 2   Date Filed: 03/10/2022




                                    No. 21-20394


   leave to file their respective proofs of claim. After conducting a hearing, the
   bankruptcy court denied their motions, holding that the Claimants did not
   demonstrate that their untimeliness was the result of excusable neglect. The
   Claimants appealed, and the district court reversed.
          Because the bankruptcy court did not abuse its discretion in
   determining that the Claimants failed to meet their burden of proving
   excusable neglect, we REVERSE the judgment of the district court and
   reinstate the judgment of the bankruptcy court.
                                         I.
          Brandyn Ridgeway and Tim Smith are former employees of Nabors
   Completion and Production Services Co., which was an oil and gas services
   contractor that performed work in the West Wilmington Oil Field. In March
   2015, Nabors Completion and Production Services Co. merged with C&J
   Energy Ltd. to become C&J Well Services, Inc. (CJWS).
          In April 2015, Ridgeway and Smith filed a putative class action lawsuit
   against CJWS in California state court, alleging various wage-related claims.
   CJWS removed the action to the United States District Court for the Central
   District of California and moved to compel arbitration pursuant to a
   company-wide arbitration agreement, which included a class action waiver.
   The district court denied the motion, holding that the arbitration agreement
   and its class action waiver were unenforceable. CJWS appealed the district
   court’s order to the United States Court of Appeals for the Ninth Circuit.
          On July 20, 2016, while the appeal was still pending, CJWS and several
   of its affiliates (the Debtors) filed voluntary Chapter 11 petitions in the
   United States Bankruptcy Court for the Southern District of Texas. Shortly
   thereafter, CJWS filed a suggestion of bankruptcy in the Central District of
   California and the Ninth Circuit, resulting in an automatic stay of the wage
   litigation that was then on appeal.




                                         2
Case: 21-20394        Document: 00516234294         Page: 3    Date Filed: 03/10/2022




                                     No. 21-20394


          On September 25, 2016, the bankruptcy court issued an order setting
   the bar date, which is “the date by which all creditors must file their proof of
   claim in order to be treated as a creditor.” In re DLH Master Land Holding,
   L.L.C., 464 F. App’x 316, 317 n.1 (5th Cir. 2012) (per curiam) (unpublished).
   The bar-date order required all non-governmental entities wishing to assert
   a claim against the Debtors to file their respective proofs of claim by
   November 8, 2016. The next day, the Debtors filed a bar-date notice, which,
   inter alia, contained the following language:
          Except as expressly set forth in this Notice, all entities (except
          governmental units) holding claims against the Debtors . . . are
          required to file Proofs of Claim by November 8, 2016, at 5:00
          p.m., prevailing Central Time. Except as expressly set forth
          in this Notice, the Claims Bar Date applies to all types of claims
          against the Debtors that arose prior to the Petition Date,
          including secured claims, unsecured priority claims, and
          unsecured non-priority claims.
                                         ...
          Pursuant to the Bar Date Order and in accordance with
          Bankruptcy Rule 3003(c)(2), if you or any party or entity who
          is required, but fails, to file a Proof of Claim in accordance with
          the Bar Date order on or before the applicable Bar Date, please
          be advised that:
                 a.      YOU WILL BE FOREVER BARRED,
                         ESTOPPED, AND ENJOINED FROM
                         ASSERTING     SUCH     CLAIM
                         AGAINST THE DEBTORS (OR
                         FILING A PROOF OF CLAIM WITH
                         RESPECT THERETO);
                 b.      THE   DEBTORS  AND    THEIR
                         PROPERTY SHALL BE FOREVER
                         DISCHARGED FROM ANY AND ALL
                         INDEBTEDNESS OR LIABILITY




                                          3
Case: 21-20394       Document: 00516234294            Page: 4     Date Filed: 03/10/2022




                                       No. 21-20394


                          WITH RESPECT TO OR ARISING
                          FROM SUCH CLAIM.
          The Debtors served the bar-date notice on all putative class members
   and published the same in USA Today. Taking heed of the bar-date order
   and notice, on November 7, 2016, Ridgeway and Smith, as the
   representatives of the putative class, each filed a proof of claim for
   $14,029,348.87. 1 In addition, twenty-seven putative class members filed
   individual proofs of claim.
          On December 16, 2016, the bankruptcy court entered an order
   confirming the Debtors’ Second Amended Joint Plan of Reorganization (the
   Plan). Like the bar-date notice, the Plan contained language explicitly
   disallowing proofs of claim filed after the bar date: “[A]ny and all Proofs of
   Claim Filed after the Bar Date shall be deemed disallowed and expunged as
   of the Effective Date without any further notice to or action, order, or
   approval of the Bankruptcy Court.” The Plan also permanently enjoined any
   party whose claim had been discharged from later maintaining that claim
   against the Debtors:
          [A]ll Entities who have held, hold, or may hold Claims or
          Interests that have been released, discharged, or are subject to
          exculpation are permanently enjoined, from and after the
          Effective Date, from . . . commencing or continuing . . . any
          action or other proceeding . . . in connection with or with
          respect to any such Claims or Interests [and] enforcing,
          attaching, collecting or recovering by any manner or means any
          judgment[.]



          1
            The sum of these amounts is approximately $28,058,698. However, at oral
   argument before the district court, the Claimants’ counsel apparently conceded that he
   could recover, at most, $14,029,348.87. See W. Wilmington Oil Field Claimants v. CJ
   Holding Co., No. CV H-20-3014, 2021 WL 3356371, at *6 n.2 (S.D. Tex. June 29, 2021).




                                             4
Case: 21-20394        Document: 00516234294              Page: 5       Date Filed: 03/10/2022




                                          No. 21-20394


            Also in December 2016, Nabors Corporate Services, Inc. (Nabors)
   entered into a settlement agreement with CJWS pursuant to which it agreed
   to continue indemnifying CJWS for certain unsecured claims, including the
   claims that were part of the California wage litigation. 2 The agreement also
   authorized Nabors to object to any proofs of claim for which it was obligated
   to indemnify CJWS.
            On February 1, 2017, the bankruptcy court entered an agreed order
   lifting the automatic stay and granting Ridgeway and Smith, as well as the
   putative class members, relief from the Plan injunction so that they could
   pursue their claims in the California wage litigation that remained on appeal
   in the Ninth Circuit. The parties reserved their rights to challenge “the
   validity of the purported ‘class’ proofs of claim” filed by Ridgeway and
   Smith.
            The following February, the Ninth Circuit reversed the district court,
   holding that the arbitration provision, including the class action waiver, was
   enforceable. See Ridgeway v. Nabors Completion & Prod. Servs. Co., 725 F.
   App’x 472, 474 (9th Cir. 2018) (unpublished). The Ninth Circuit’s opinion
   had the practical effect of disallowing any class from being certified, meaning
   that all claims by the purported “class” members had to be arbitrated
   individually. Accordingly, on remand, the district court dismissed the
   plaintiffs’ individual claims. 3 See Ridgeway v. Nabors Completion & Prod.



            2
               Nabors Corporate Services, Inc. is an affiliate of Nabors Completion and
   Production Services Co. vis-à-vis a shared parent company—Nabors Industries Ltd. Prior
   to the initiation of the bankruptcy, Nabors had agreed to indemnify CJWS with respect to
   the claims in the California wage litigation. After the Debtors filed for bankruptcy, Nabors
   agreed to maintain that contractual indemnity in favor of CJWS.
            3
            However, it did not dismiss plaintiffs’ claims made under California’s Private
   Attorneys General Act (PAGA).




                                                5
Case: 21-20394       Document: 00516234294         Page: 6     Date Filed: 03/10/2022




                                    No. 21-20394


   Servs. Co., No. 15-CV-3436-DDP-JPR, 2018 WL 3569341, at *4 (C.D. Cal.
   July 23, 2018).
          In response to the Ninth Circuit’s decision, ninety-six putative class
   members initiated individual arbitrations against CJWS regarding the
   California wage-related claims. Of those ninety-six, twenty-nine had filed
   individual proofs of claim in the bankruptcy proceeding by the bar date; the
   remaining sixty-seven—the Claimants—had not.              On October 1, 2018,
   Nabors filed an omnibus objection to the proofs of claim arguing, inter alia,
   that the Claimants could not rely on class proofs of claim in light of the Ninth
   Circuit’s decision enforcing the arbitration clause and class action waiver.
          Meanwhile, the parties had agreed to a global mediation of the
   California wage-related litigation, which was scheduled to occur on
   December 13, 2018. So, the bankruptcy court abated proceedings related to
   Nabors’ objection to the proofs of claim pending the outcome of the
   mediation. Perhaps unsurprisingly, the mediation was unsuccessful, so the
   parties returned to bankruptcy court. There, Ridgeway and Smith, along
   with the other putative class members, asked the bankruptcy court to
   interpret its February 1, 2017 agreed order lifting the automatic stay and
   granting relief from the Plan injunction. On July 16, 2019, the bankruptcy
   court held a hearing on that motion, as well as Nabors’ objection.
          At the conclusion of the hearing, the bankruptcy court sustained
   Nabors’ objection and disallowed the putative “class” proofs of claim filed
   by Ridgeway and Smith. It also ruled that Ridgeway and Smith, as well as the
   twenty-seven putative class members who had timely filed individual proofs
   of claim, could proceed in individual arbitrations. Finally, the bankruptcy
   court informed the Claimants that they could file a motion seeking leave to
   file late proofs of claim.




                                          6
Case: 21-20394      Document: 00516234294           Page: 7    Date Filed: 03/10/2022




                                     No. 21-20394


          The Claimants did so on August 19, 2019, and the bankruptcy court
   held a hearing on that motion on December 18, 2019. At the end, the
   bankruptcy court denied the Claimants’ motion, holding that the Claimants
   had failed to meet their burden of showing excusable neglect under the
   factors announced by the Supreme Court in Pioneer Investment Services Co. v.
   Brunswick Associates Ltd. Partnership, 507 U.S. 380 (1993) (Pioneer factors).
          First, the bankruptcy court held that granting the Claimants’ motion
   would prejudice the Debtors, as (a) there was no certainty that Nabors would
   honor its indemnity obligations, and (b) doing so could open the floodgates
   for other claimants to seek leave to file late claims, which would impose
   additional costs on the Debtors. Second, it held that the delay between the
   bar date and the Claimants’ motion was unreasonably long, was within the
   Claimants’ reasonable control, and negatively impacted the judicial
   proceeding. Third, it held that the Claimants failed to carry their burden of
   showing good faith.
          The Claimants timely filed a notice of appeal in the United States
   District Court for the Southern District of Texas. Following a hearing, the
   district court reversed and remanded the case to the bankruptcy court for
   further proceedings. W. Wilmington Oil Field Claimants v. CJ Holding Co.,
   No. CV H-20-3014, 2021 WL 3356371 (S.D. Tex. June 29, 2021). It held that
   every Pioneer factor weighed in favor of the Claimants. Id. at *11. CJWS
   timely appealed.
                                         II.
          “Our review is . . . focused on the actions of the bankruptcy court.”
   In re Age Refin., Inc., 801 F.3d 530, 538 (5th Cir. 2015); In re ValuePart, Inc.,
   802 F. App’x 143, 146 (5th Cir. 2020) (unpublished), cert. denied sub nom.
   Jinil Steel Co. v. ValuePart, Inc., 141 S. Ct. 556 (2020). “We review the
   bankruptcy court’s refusal to allow a late-filed proof of claim for abuse of




                                           7
Case: 21-20394     Document: 00516234294           Page: 8    Date Filed: 03/10/2022




                                    No. 21-20394


   discretion.” In re ValuePart, 802 F. App’x at 146 (citing Pioneer, 507 U.S. at
   398–99). We review the bankruptcy court’s component findings of fact for
   clear error, and its conclusions of law de novo. In re Age Refin., 801 F.3d at
   538.
                                        III.
          The sole issue in this case is whether the bankruptcy court abused its
   discretion by denying the Claimants’ motion for leave to file late proofs of
   claim. That, in turn, depends on whether the Claimants’ failure to file timely
   proofs of claim was the result of excusable neglect.
          In determining whether the Claimants established excusable neglect,
   we consider the four Pioneer factors: (1) “the danger of prejudice to the
   debtor,” (2) “the length of the delay and its potential impact on judicial
   proceedings,” (3) “the reason for the delay, including whether it was within
   the reasonable control of the movant,” and (4) “whether the movant acted
   in good faith.” In re Eagle Bus Mfg., Inc., 62 F.3d 730, 737 (5th Cir. 1995)
   (quoting Pioneer, 507 U.S. at 395). The inquiry is “at bottom an equitable
   one, taking account of all relevant circumstances surrounding the party’s
   omission.” Id. (quoting Pioneer, 507 U.S. at 395). “The burden to show
   excusable neglect is on the movant—i.e., the creditor seeking to file a late
   claim.” In re ValuePart, 802 F. App’x at 147 (citing In re DLH, 464 F. App’x
   at 318).
                          Danger of Prejudice to the Debtor
          The danger-of-prejudice factor weighs in favor of the Claimants. In
   considering the extent to which the allowance of an untimely proof of claim
   will prejudice the debtor, we consider when the debtor became aware of the
   claim. See In re Eagle Bus, 62 F.3d at 737–38. When the debtor is on notice
   of a claim prior to the negotiation and confirmation of the plan of
   reorganization, allowance of the late-filed claim is less prejudicial to the




                                         8
Case: 21-20394      Document: 00516234294           Page: 9   Date Filed: 03/10/2022




                                     No. 21-20394


   debtor than it would be if the debtor had been unaware of the claim at that
   time. Id. That is because, when a debtor is on notice of a claim prior to
   negotiation and confirmation of a reorganization plan, it has an expectation
   of that claim and can factor it into the plan. Id.
          The bankruptcy court concluded that allowing the Claimants to file
   untimely proofs of claim posed a danger of prejudice to the Debtors because
   Nabors might not honor its indemnification obligations as to those claims.
   Moreover, it determined that allowing late-filed proofs of claim would
   potentially open the floodgates for other Claimants to come forward with
   their own late proofs of claim against the Debtors. The district court
   disagreed, holding that the Plan incorporated Nabors’ promise of
   indemnification, that the record did not indicate that there was any risk of it
   refusing to honor its indemnification obligations, and that there was a low risk
   of additional claimants coming forward to seek relief from the bar date. W.
   Wilmington Oil Field Claimants, 2021 WL 3356371, at *6–7.                 More
   importantly, it held that, under Eagle Bus, there was little danger of prejudice
   to the Debtors given that the Debtors were on notice of the Claimants’ claims
   prior to the negotiation and confirmation of the Plan. Id. at *6.
          Even considering the deferential standard of review, we are left with
   the impression that the bankruptcy court did not apply the law appropriately
   as to this factor. E.g., In re Bodenheimer, Jones, Szwak, & Winchell L.L.P., 592
   F.3d 664, 675 & n.44 (5th Cir. 2009) (“[A] bankruptcy court abuses its
   discretion when it bases its decision on legally incorrect principles.”). While
   the bankruptcy court may be correct that granting the Claimants relief from
   the bar date could cause the Debtors some prejudice in terms of extending the
   bankruptcy proceeding, the district court appropriately applied Eagle Bus and
   correctly determined that this factor favors the Claimants.




                                           9
Case: 21-20394      Document: 00516234294          Page: 10    Date Filed: 03/10/2022




                                    No. 21-20394


            The record reflects that the Debtors had notice of the Claimants’
   claims from virtually the beginning of the California wage litigation. This
   means that, by the time they negotiated and formulated the Plan, they had at
   least some expectation of those claims. So, the allowance of those claims
   would not “disrupt the economic model on which the creditors[] [and the
   Debtors] . . . reached their agreement[.]” See In re Eagle Bus, 62 F.3d at 737–
   38 (quoting In re Drexel Burnham Lambert Grp., Inc., 148 B.R. 1002, 1007
   (S.D.N.Y. 1993)). This particular consideration was central to the prejudice
   analysis in Eagle Bus, and it cuts in favor of the Claimants here.
            Moreover, the Debtors participated in a global mediation with the
   Claimants’ claims in mind. Granted, Nabors and the Debtors were always
   careful to preserve their objections—or at least their right to object—to a
   class proof of claim. However, under Eagle Bus, Nabors’ and the Debtors’
   participation in a global mediation to resolve all claims, including those
   belonging to the Claimants, suggests that, at a minimum, they recognized the
   existence of those claims and the possibility that they might ultimately be
   allowed in the bankruptcy proceeding. See In re Eagle Bus, 62 F.3d at 738 (“If
   [the Debtor] had in fact believed that these claims were barred it would not
   have allowed the Claimants to participate in the ADR and would not have
   negotiated with them for several months after passage of the bar date.”).
            The Debtors rejoin, arguing that they will be prejudiced by the late
   claims because adding sixty-seven additional claims will prolong the
   bankruptcy and, consequently, impose on them additional legal and other
   costs.    But this argument is unpersuasive.       We are not aware of any
   controlling authority standing for the proposition that additional litigation
   costs and other legal fees incurred by the debtor due to the allowance of a late
   claim constitutes prejudice to the debtor. If that were the case, then the
   prejudice factor would be a dead letter—it would cut in the debtor’s favor
   every time a creditor moved for relief from the bar date.



                                          10
Case: 21-20394      Document: 00516234294            Page: 11    Date Filed: 03/10/2022




                                      No. 21-20394


          The Debtors further argue that allowance of the late claims will
   prejudice them because there is a chance that Nabors will refuse to honor its
   indemnification obligations as to those claims. But this argument ignores the
   fact that the Plan includes a disputed claims reserve, which was calculated at
   least partly based on the amount of Ridgeway and Smith’s class claim. As the
   district court correctly observed, the existence of a disputed claims reserve
   mitigates against the risk that the Debtors will face unexpected losses in the
   event that Nabors does indeed refuse to honor its indemnity obligations. W.
   Wilmington Oil Field Claimants, 2021 WL 3356371, at *6.
          Accordingly, the prejudice factor weighs in favor of the Claimants.
   And we note that this factor is not entitled to any kind of disproportionate
   weight. The Claimants urged to the bankruptcy court, and again to this court
   that, under Eagle Bus, the prejudice factor is the central factor in determining
   excusable neglect. That is wrong. Eagle Bus says only that prejudice to the
   debtor, as opposed to prejudice to the unsecured creditors, is the central inquiry.
   See In re Eagle Bus, 62 F.3d at 737–38. It does not say that the prejudice factor
   is more important than the other three Pioneer factors.
          Nor have we authoritatively held that the good faith factor is
   paramount, as suggested by the bankruptcy court. Indeed, some lower courts
   within this circuit appear divided as to the most important factor. Compare
   In re C. Lynch Builders, Inc., No. 06-51571-C, 2007 WL 2363029, at *6 (Bankr.
   W.D. Tex. Aug. 15, 2007) (holding that the reason-for-delay factor is the
   most important), and Taylor v. Realty Execs. Int’l, Inc., No. 08-CA-746-LY,
   2008 WL 11333780, at *3 (W.D. Tex. Dec. 12, 2008), report and
   recommendation adopted, No. A-08-CA-746-LY, 2009 WL 10669227 (W.D.
   Tex. Feb. 9, 2009) (same), with Clark v. Am.’s Favorite Chicken Co., 190 B.R.
   260, 267 (E.D. La. 1995) (suggesting that prejudice to the debtor is central).
   And at least two of our sister circuits have held that the reason-for-delay
   factor is paramount. In re Enron Corp., 419 F.3d 115, 122 (2d Cir. 2005);



                                           11
Case: 21-20394      Document: 00516234294            Page: 12    Date Filed: 03/10/2022




                                      No. 21-20394


   Graphic Commc’ns Int’l Union, Loc. 12-N v. Quebecor Printing Providence, Inc.,
   270 F.3d 1, 5 (1st Cir. 2001); see also FirstHealth of Carolinas, Inc. v. CareFirst
   of Md., Inc., 479 F.3d 825, 829 (Fed. Cir. 2007) (deferring to the Trademark
   Trial and Appeal Board’s determination that the reason-for-delay factor was
   of paramount importance).
           The weight of persuasive authority counsels us against giving the
   prejudice factor disproportionate weight. But neither do we extend our
   precedent here to hold that any other Pioneer factor is more important than
   the others. We hold only that, under the specific facts in this case, the
   prejudice factor favors the Claimants.
           Length of Delay and its Potential Impact on Judicial Proceedings
           The bankruptcy court did not abuse its discretion by holding that the
   length of delay factor weighs in favor of the Debtors. The Claimants did not
   file their motion for relief from the bar date until two years and nine months
   after the bar date passed. The bankruptcy court determined that allowing the
   delay to continue would negatively impact the resolution of the case, but it
   did not provide specific reasons why. At the December 18, 2019 hearing, it
   stated as follows:
           This case has been going on since 2016. It needs to come to an
           end. There are both real monetary costs, as well as the -- as
           well as just being in a bankruptcy case for this period of
           time. . . . In terms of the length of the delay and the potential
           impact, this case is nearing conclusion. It needs to end.
   The district court disagreed, reasoning that “[r]eorganization plans typically
   ‘contemplate[] that resolution of [late-filed] claims’ will ‘continue even after
   the plan’s confirmation,’ and the plan here so provided.” W. Wilmington Oil
   Field Claimants, 2021 WL 3356371, at *7 (quoting In re Eagle Bus, 62 F.3d at
   739).




                                           12
Case: 21-20394     Document: 00516234294           Page: 13    Date Filed: 03/10/2022




                                    No. 21-20394


          We disagree with the district court. While it may be true that some
   plans of reorganization contemplate resolution of late-filed claims, there is no
   indication that such was the case here. Rather, the Plan explicitly provided
   that claims not filed by the bar date “shall be deemed disallowed and
   expunged as of the Effective Date” of the Plan—the sole exception being
   claims that the bankruptcy court deemed timely filed by final order. That the
   Debtors had notice of the general existence of Claimants’ claims pre-Plan
   confirmation does not mean that they expected to have to resolve those
   claims even if they were filed late. The Plan contained specific provisions
   protecting the Debtors from having to do just that.
          Moreover, courts in this circuit have denied motions for leave to file
   late proofs of claim after far shorter delays than the one here. For example,
   in ValuePart, a panel of this court determined that the bankruptcy court did
   not abuse its discretion by denying the claimant’s motion for leave to file a
   one-year-late proof of claim. See In re ValuePart, 802 F. App’x at 148; see also
   In re DLH, 464 F. App’x at 318–19 (upholding denial of motion for leave to
   file proof of claim forty-two days late); In re ASARCO, LLC, No. 05-21207,
   2008 WL 4533733, at *3 (Bankr. S.D. Tex. Oct. 3, 2008) (denying motion for
   leave to file proof of claim just over two months after the supplemental bar
   date). At least two of our sister circuits have done the same. See, e.g., In re
   Enron Corp., 419 F.3d at 130 (holding that the bankruptcy court did not abuse
   its discretion in determining that claimant’s six month delay in filing proof of
   claim favored the debtor); In re KMart Corp., 381 F.3d 709, 714 (7th Cir.
   2004) (upholding the bankruptcy court’s determination that claimant’s two-
   and-a-half month delay in filing motion for leave to file late proof of claim
   favored the debtor).
          With respect to the delay’s impact on judicial proceedings, the
   Claimants presented different arguments and evidence to the bankruptcy
   court versus the district court. Before the bankruptcy court, the Claimants



                                          13
Case: 21-20394     Document: 00516234294            Page: 14   Date Filed: 03/10/2022




                                     No. 21-20394


   presented virtually no evidence regarding the delay’s impact on judicial
   proceedings. In fact, the bankruptcy court took particular issue with the fact
   that the Claimants’ counsel did not put on a single witness to testify as to any
   of the Pioneer factors. Rather, the Claimants’ counsel simply presented
   argument, the vast majority of which had nothing to do with the delay’s
   impact on judicial proceedings.
          It was a different story before the district court. There, the Claimants’
   counsel argued that the delay would have minimal impact on the judicial
   proceeding because:

          • The first 27 arbitrations were scheduled, and 8 were fin-
            ished;
          • The final arbitration hearings take roughly one day to com-
            plete;
          • Liability is often resolved in favor of the creditor-appellant
            in a dispositive motion, leaving only damages for the final
            arbitration hearing;
          • Corporate representatives appear by video;
          • Prerecorded testimony may suffice;
   Based on this argument, the district court determined that the delay’s impact
   on judicial proceedings would be minimal. It found that arbitrations for the
   Claimants who did not timely file proofs of claim would likely proceed quickly
   following the resolution of the arbitrations for the Claimants who did. W.
   Wilmington Oil Field Claimants, 2021 WL 3356371, at *8–9.
          But the district court’s reliance on this reasoning is misplaced for two
   reasons. First, as the Debtors point out, this argument was not properly
   presented to the bankruptcy court. The bankruptcy court did not have the
   benefit of considering this argument, yet it formed a basis for the district
   court’s decision on this factor. See, e.g., In re CPDC, Inc., 337 F.3d 436, 443
   (5th Cir. 2003) (holding that under Bankruptcy Rule 8006, items may not be
   “added to the record on appeal to the district court if they were not part of



                                         14
Case: 21-20394     Document: 00516234294            Page: 15    Date Filed: 03/10/2022




                                     No. 21-20394


   the record before the bankruptcy court”); D.A. ex rel. Latasha A. v. Houston
   Indep. Sch. Dist., 629 F.3d 450, 457 (5th Cir. 2010) (“[A]rguments by counsel
   are not evidence.”); see generally Theriot v. Par. of Jefferson, 185 F.3d 477, 491
   n.26 (5th Cir. 1999) (“An appellate court may not consider new evidence
   furnished for the first time on appeal and may not consider facts which were
   not before the district court at the time of the challenged ruling.” (citing
   Great Plains Equip., Inc. v. Koch Gathering Sys., Inc., 45 F.3d 962 (5th Cir.
   1995))).
          Second, even if it were properly before the district court, and thus
   appropriate for us to consider, the Claimants’ argument also permits the
   opposite inference. Accepting as true that the individual arbitrations each
   take about one day to complete, permitting the Claimants to file late proofs
   of claim could add, at a minimum, two to three months to the wage litigation
   and bankruptcy. And the Debtors even dispute that it would add only two to
   three months; they claim that it could take years to conclude the additional
   arbitrations and close out the wage litigation and the bankruptcy.
          Ultimately, the bankruptcy court did not have the benefit of
   considering this particular argument, or the Debtors’ response thereto.
   Thus, the district court should not have considered it when evaluating this
   factor. But even if we were to consider its merits on appeal, it permits the
   reasonable inference that the delay that would result from allowing sixty-
   seven additional arbitrations to proceed could significantly impact the
   resolution of the wage litigation and bankruptcy.
          For these reasons, the bankruptcy court did not abuse its discretion in
   finding that the length-of-delay factor weighs in favor of the Debtors.
                                 Reason for the Delay
          The bankruptcy court did not abuse its discretion by determining that
   the third factor also favors the Debtors. In considering this factor, courts are




                                           15
Case: 21-20394     Document: 00516234294           Page: 16    Date Filed: 03/10/2022




                                    No. 21-20394


   less likely to find excusable neglect when the reason for the delay was within
   the movant’s reasonable control. In re ValuePart, Inc., 802 F. App’x at 147–
   48.
          The bankruptcy court concluded that the Claimants were completely
   responsible for the delay:
          There is no good explanation for why this occurred especially
          when you view the fact that 29 people filed proofs of claim that
          were timely. Some of which, by Counsel that appear before me
          today. And there’s been no good explanation about that. And
          there just simply isn’t one other than as previously mentioned
          on the Record. The reason for the delay, again, is just attorney
          incompetence. And Pioneer talks about what the purpose of
          excusable neglect is for. It’s not to cure malpractice. Was the
          delay within the reasonable control of the Movants?
          Absolutely, 100 percent at all times.
   The district court disagreed. W. Wilmington Oil Field Claimants, 2021 WL
   3356371, at *9–11.
          First, it credited the Claimants’ counsel’s argument that he did not
   have contact information for each absent putative class member due to the
   stay of class discovery in the California litigation. Id. at *9. Second, it
   concluded that there was “uncertainty over whether aggregate litigation was
   appropriate” given the representative nature of the Claimants’ PAGA
   claims. Id. Third, the district court looked to the fact that the Debtors
   negotiated and mediated with the Claimants past the bar date. Id. at *10.
   Fourth, it determined that the bankruptcy court’s agreed order lifting the
   automatic stay and granting relief from the Plan injunction “added to the
   uncertainty.” Id. at *9. That was so, the district court explained, because
   the agreed order “gave the creditor-appellants the right to ‘proceed to trial
   and judgment on or settlement of the’ California wage litigation” but “did
   not clearly preclude individual arbitrations or limit individual arbitrations to




                                          16
Case: 21-20394     Document: 00516234294              Page: 17   Date Filed: 03/10/2022




                                       No. 21-20394


   those who had timely filed individual proofs of claim.” Id. (quoting the
   bankruptcy court’s agreed order).
          We do not find these grounds persuasive. Regarding the first, it was
   not presented to the bankruptcy court. That notwithstanding, it does not
   explain why the Claimants’ counsel was unable to access the Claimants’
   contact information between the time that the California wage litigation
   commenced and the time the automatic stay went into effect. Nor does it
   explain why the Claimants did not or could not themselves file individual
   proofs of claim once they received the bar-date notice.
          The second reason is inapposite. The dispute here concerns whether
   the Claimants should be granted leave to file untimely proofs of claim with
   respect to their non-PAGA claims. Indeed, PAGA claims are substantively
   and procedurally distinct from non-PAGA claims.
          The third ground is equally unavailing. It was not until May 2018 that
   the Debtors and Claimants reached an agreement about participating in a
   global mediation of all claims. That is one-and-a-half years after the bar date.
   It does not explain why the Claimants were unable to file their proofs of claim
   by the bar date. Moreover, as the Debtors argue, that they prepared to
   mediate the Claimants’ claims does not compromise their position that those
   claims should still be disallowed. By agreeing to mediate, the Debtors had to
   prepare to defend against twenty-nine timely filed claims; given the state of
   the case, it was not unreasonable for them also to prepare to defend against
   the remaining sixty-seven while simultaneously maintaining and preserving
   their objections to those claims.
          As for the fourth reason, the district court disagreed with the
   bankruptcy court’s interpretation of its own order. The bankruptcy court
   stated that the agreed order was “very clear”:




                                            17
Case: 21-20394       Document: 00516234294          Page: 18    Date Filed: 03/10/2022




                                     No. 21-20394


          That is not an authorization [for] 96 individuals to go file
          individual claims. . . . So to the extent that parties are asserting
          in any litigation that that order that I signed authorized an
          individual to proceed to arbitration, it doesn’t come anywhere
          close to that, it was never the intent.
   The district court took the opposite view—that the order did not clearly
   prohibit individual arbitrations. W. Wilmington Oil Field Claimants, 2021 WL
   3356371, at *9.
          We disagree with the district court. The bankruptcy court entered the
   agreed order three months after the bar date. Any confusion that resulted
   from the agreed order cannot explain why the Claimants did not file their
   proofs of claim by the bar date. More importantly, the Claimants were on
   notice that the class proof of claim was challenged. It is evident from the
   language of the agreed order itself that the validity of a class proof of claim
   was still very much in the air at the time the bankruptcy court entered the
   order. The Claimants could have, at that time, protected themselves by filing
   individual proofs of claim—given that they knew the Debtors preserved their
   objections to a class proof of claim. But they did not.
          At bottom, none of the reasons for delay articulated by the district
   court adequately explain why some putative class members, but not others,
   filed individual proofs of claim by the bar date. The record reflects that all
   putative class members were served with the bar-date notice. Twenty-seven
   putative class members (not including Ridgeway and Smith) took it upon
   themselves to file individual proofs of claim. Sixty-seven did not, of no fault
   of the Debtors. The Claimants took a risk that a class proof of claim would
   be allowed; that risk did not pan out for the Claimants, and the Debtors are
   not responsible for the consequences that followed.
          “Excusable neglect is the failure to timely perform a duty due to
   circumstances that were beyond the reasonable control of the person whose




                                          18
Case: 21-20394     Document: 00516234294            Page: 19    Date Filed: 03/10/2022




                                     No. 21-20394


   duty it was to perform.” In re ValuePart, Inc., 802 F. App’x at 146 (emphasis
   added) (quoting In re Smith, 21 F.3d 660, 666 (5th Cir. 1994)). Most of what
   caused the delay in this case was not beyond the reasonable control of the
   Claimants, whose duty it was to file timely proofs of claim. See id. at 148
   (“[The claimant] has not shown that [the reason for the delay] was based on
   factors akin to incarceration or ill health.” (citing Pioneer, 507 U.S. at 393)).
          For these reasons, the bankruptcy court did not abuse its discretion by
   finding that this factor weighs in favor of the Debtors.
                                      Good Faith
          Finally, the bankruptcy court did not abuse its discretion in
   determining that this factor weighs in the Debtors’ favor. The bankruptcy
   court concluded that the Claimants failed to carry their burden of showing
   that they acted in good faith—primarily due to the “acts of their counsel,”
   which the bankruptcy court found verged on malpractice. Whereas, the
   district court determined, without any analysis, that there was no evidence
   that the Claimants acted in bad faith. W. Wilmington Oil Field Claimants,
   2021 WL 3356371, at *5.
          The Debtors argue that the Claimants’ and their counsel’s failure to
   act diligently throughout the bankruptcy proceeding was so severe that it
   undermines their argument that they acted in good faith. We agree. To be
   sure, we have not held authoritatively that lack of diligence constitutes bad
   faith per se. Nor do we do so now. But other courts have held, in persuasive
   fashion, that lack of diligence can at least cast doubt on a claim of good faith.
   See, e.g., In re ASARCO, 2008 WL 4533733, at *4 (holding that claimant did
   not act in bad faith but explaining that courts consider lack of diligence in
   determining whether claimant proved good faith); see also In re Am. Classic
   Voyages Co., 405 F.3d 127, 134 (3d Cir. 2005) (holding that claimant’s lack of
   diligence was not necessarily bad faith, but it was severe enough such that it




                                          19
Case: 21-20394      Document: 00516234294            Page: 20   Date Filed: 03/10/2022




                                      No. 21-20394


   could not overcome the other three Pioneer factors, which favored the
   debtor); In re KMart Corp., 381 F.3d at 716 (holding that this factor was
   “inconclusive” where claimant waited until the “eleventh hour” to file proof
   of claim and failed to act diligently after filing).
          Here, the Claimants’ and their counsel’s failure to move the
   bankruptcy court to apply Federal Rule of Civil Procedure Rule 23 to their
   purported class proof of claim at any point in the bankruptcy proceeding
   evinces both a severe lack of diligence and a misunderstanding of bankruptcy
   procedural rules. First, it is not yet settled within this Circuit whether a class
   proof of claim is even permissible. There is a distinction between Rule 23’s
   operation in adversary proceedings and its operation in contested matters,
   which include the claims process. See In re TWL Corp., 712 F.3d 886, 893
   (5th Cir. 2013). Whereas Rule 23 is automatically applicable in adversary
   proceedings, it does not necessarily apply to proofs of claim. Id.; see also
   Fed. R. Bankr. P. 9014(c) (omitting Bankruptcy Rule 7023 from the list
   of bankruptcy rules that are automatically applicable to contested matters).
   Rather, it is within a bankruptcy court’s discretion under Bankruptcy Rule
   9014 whether to apply Rule 23 to a proof of claim. Id.
          Granted, the majority of circuits that have addressed the issue permit
   class proofs of claim. See In re Vanguard Nat. Res., LLC, No. 17-30560, 2017
   WL 5573967, at *4 (Bankr. S.D. Tex. Nov. 20, 2017) (collecting cases).
   However, this court has not spoken definitively on the issue. Yet, since 2016,
   the Claimants have ostensibly proceeded under the assumption that a class
   proof of claim would ultimately be available to them. Such is not settled law
   in this Circuit, and the Claimants’ reliance on unsettled law casts serious
   doubt on their claim of good faith.
          Second, even if the Claimants had moved the bankruptcy court to
   apply Rule 23 to their purported class proof of claim, they had a second




                                            20
Case: 21-20394       Document: 00516234294              Page: 21      Date Filed: 03/10/2022




                                         No. 21-20394


   hurdle to overcome. Namely, the bankruptcy court would still have had to
   certify the class proof of claim. Only once the bankruptcy court determines,
   in its discretion, that Rule 23 applies does it then evaluate whether the
   proposed class meets Rule 23’s requirements. In re TWL Corp., 712 F.3d at
   893–94.
           Thus, the Claimants’ failure to move the bankruptcy court to apply
   Rule 23 to their purported class proof of claim evinces both a lack of diligence
   and a misunderstanding of bankruptcy procedure. While the same does not
   necessarily amount to bad faith under any controlling authority of which we
   are aware, it certainly does not do the Claimants any favors for purposes of
   meeting their burden to show good faith. And even if the Claimants’ failure
   to move the bankruptcy court to apply Rule 23 was mere inadvertence or
   mistake, that does not constitute excusable neglect under Pioneer. See
   Pioneer, 507 U.S. at 392. 4
           Accordingly, the bankruptcy court did not abuse its discretion by
   determining that this factor cuts in favor of the Debtors.
                                             IV.
           In sum, the bankruptcy court erred in finding for the Debtors as to the
   first factor. However, the bankruptcy court did not err in finding for the
   Debtors as to the other three. Given the exceptionally deferential standard
   of review applicable here, and because the prejudice factor does not outweigh
   the other three Pioneer factors, we cannot say that the bankruptcy court
   abused its discretion by denying the Claimants’ motion for relief from the bar



           4
            The Claimants’ counsel’s failure to move the bankruptcy court to apply Rule 23
   to the purported class proof of claim was not the only mistake he made. On multiple
   occasions before the district court, the Claimants’ counsel attributed the untimeliness of
   the Claimants’ proofs of claim to inadvertence and mistake.




                                              21
Case: 21-20394    Document: 00516234294           Page: 22   Date Filed: 03/10/2022




                                   No. 21-20394


   date. See, e.g., In re Enron Corp., 419 F.3d at 129 (“[W]e are particularly
   reluctant—absent evident arbitrariness—to substitute our judgment for that
   of the bankruptcy judge who has presided over the proceedings[] [and] who
   is most familiar with the parties and the potential impact of any late-filed
   claim[.]”).
          The judgment is REVERSED.




                                       22